     Case 6:21-cv-06046-RTD Document 9                      Filed 07/21/21 Page 1 of 1 PageID #: 41



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

RICKEY WILLIAMS                                                                                PLAINTIFF


v.                                       Case No. 6:21-cv-06046


WARDEN RUH; DEPUTY WARDEN
WHITE; MAJOR OTTS; MR. BEATY;
LIEUTENANT SATTERWHITE;
LIEUTENANT BAKER; LIEUTENANT
LISA TAYLOR; JOHN AND JANE DOE
MEDICAL STAFF                                                                              DEFENDANTS




                                                 ORDER
         Now before the Court is the Report and Recommendation filed July 1, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 8).

Plaintiff proceeds in this 42 U.S.C. § 1983 action pro se. Judge Bryant recommended that this case be

dismissed without prejudice pursuant to Rule 41(b), based on Plaintiff’s failure to prosecute his case, his

failure to obey the order of the Court, and his failure to comply with Local Rule 5.5(c)(2).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds that the report is without clear error and

should be and hereby is adopted in toto. Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE.

            IT IS SO ORDERED this 21st day of July 2021.




                                                    Robert T. Dawson
                                                  /s/
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE




                                                        1
